MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                FILED
this Memorandum Decision shall not be
regarded as precedent or cited before any                        Jan 10 2017, 8:35 am

court except for the purpose of establishing                          CLERK
                                                                  Indiana Supreme Court
the defense of res judicata, collateral                              Court of Appeals
                                                                       and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Paula M. Sauer                                           Curtis T. Hill
Danville, Indiana                                        Attorney General of Indiana
                                                         Matthew R. Elliott
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Christopher C. Brown,                                    January 10, 2017
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         32A01-1606-CR-1527
        v.                                               Appeal from the Hendricks Circuit
                                                         Court
State of Indiana,                                        The Honorable Daniel F. Zielinski,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause Nos.
                                                         32C01-1506-F5-68
                                                         32C01-1506-F5-69



Robb, Judge.




Court of Appeals of Indiana | Memorandum Decision 32A01-1606-CR-1527| January 10, 2017    Page 1 of 10
                                 Case Summary and Issue
[1]   Following a bench trial, Christopher Brown was convicted of two counts of

      child seduction as Level 5 felonies. Brown appeals his convictions, raising the

      sole issue of whether the evidence is sufficient to sustain his convictions.

      Concluding the evidence is sufficient, we affirm.



                             Facts and Procedural History
[2]   Between 2013 and 2015, Plainfield High School employed Brown, an

      accomplished musician, as a part-time assistant director of the school’s band.

      As a part-time director of the band, Brown worked with the jazz band, concert

      band, marching band, and show choir band (“Show Band”). The Show Band

      provides musical accompaniment to the school’s show choir (“Choir”).1

      Students R.C. and M.H. were members of the Choir and Brown had a sexual

      relationship with both students. At the time, R.C. and M.H. were under the

      age of eighteen. In June 2015, M.H. reported her relationship with Brown to a

      school guidance counselor. During an investigation into the report, the

      Plainfield Police Department discovered Brown also had a sexual relationship

      with R.C.




      1
        Jannelle Heaton, the school’s Choir director, explained the Show Band is made up of volunteers from
      the school’s band department and plays the music while the Choir sings. Heaton asked Brown to work
      with the Show Band and Brown obliged. Although Brown neither instructed nor supervised Choir
      students, the record indicates Brown often interacted with Choir students, attended Choir auditions,
      and attended all of the dress rehearsals between the Choir and the Show Band.

      Court of Appeals of Indiana | Memorandum Decision 32A01-1606-CR-1527| January 10, 2017         Page 2 of 10
[3]   On June 30, 2015, the State charged Brown with two counts of child seduction.

      Specifically, the State alleged Brown had a professional relationship with the

      students knowing the students were at least sixteen, but less than eighteen, years

      of age. Prior to trial, the parties stipulated to the following facts:


              Parties agree [M.H.]and RC’s testimony would be:
                     a. That each witness was over 16, less then [sic] 18 years
                     of age
                     b. That each were students at Plainfield High School
                     c. That each were involved with the school show choir
                     d. That each had consensual sexual intercourse or other
                     consensual sex acts with [Brown]
                     e. That they were not forced or rewarded in any way for
                     said sex acts or intercourse[.]


      State’s Exhibit 1.


[4]   At trial, M.H. testified she was a member of the Choir during her sophomore

      and junior years. During her sophomore year, M.H. met Brown during a dress

      rehearsal prior to a Choir competition. The two became friends, and by the end

      of M.H.’s sophomore year, they began speaking to one another outside of

      school via cell phone; Brown would often discuss how lonely he was, that he

      was going to get a divorce, and how he wanted to hurt himself. Brown also

      stated he loved M.H. and M.H. thought she loved him. During M.H.’s junior

      year, the first sexual encounter between M.H. and Brown occurred after school

      in a band storage room during Choir auditions. Thereafter, Brown and M.H.

      had two additional sexual encounters in different areas of the school.




      Court of Appeals of Indiana | Memorandum Decision 32A01-1606-CR-1527| January 10, 2017   Page 3 of 10
[5]   R.C. testified she worked as a crew member for the Choir during her junior

      year. R.C. first met Brown during breaks between competitions. At some

      point, R.C. requested Brown be her friend on Facebook and Brown accepted.

      The two then began messaging via Facebook and numerous other cell phone

      applications because Brown “didn’t want his wife to find out.” Transcript at

      112. The relationship then evolved and the two began “flirting with each

      other” and sending “inappropriate messages to each other.” Id. at 111. R.C.

      also described the first inappropriate encounter, which occurred at the school,

      as hugging and kissing. Eventually, Brown and R.C. had sexual intercourse on

      at least two occasions. One instance occurred at R.C.’s house and another

      occurred at “this hot tub place where . . . he gave lessons to kids.” Id. at 113.

      At some point, Brown expressed his intent to divorce his wife, marry R.C., and

      have children with her.


[6]   At the conclusion of evidence, the trial court found Brown guilty and entered

      judgment of conviction on both counts of child seduction as Level 5 felonies.

      Brown now appeals his convictions.



                                 Discussion and Decision
                                     I. Standard of Review
[7]   In reviewing the sufficiency of the evidence to support a conviction, we neither

      reweigh the evidence nor judge the credibility of witnesses. Willis v. State, 27

      N.E.3d 1065, 1066 (Ind. 2015). We consider only the evidence supporting the

      judgment and any reasonable inferences drawn therefrom. Id. We will affirm
      Court of Appeals of Indiana | Memorandum Decision 32A01-1606-CR-1527| January 10, 2017   Page 4 of 10
      the conviction “if there is substantial evidence of probative value supporting

      each element of the crime from which a reasonable trier of fact could have

      found the defendant guilty beyond a reasonable doubt.” Walker v. State, 998

      N.E.2d 724, 726 (Ind. 2013) (citation omitted).


                                       II. Child Seduction
[8]   The State charged Brown with child seduction pursuant to Indiana Code

      section 35-42-4-7(n), which provides,

              A person who:


                      (1) has or had a professional relationship with a child at
                      least sixteen (16) years of age but less than eighteen (18)
                      years of age whom the person knows to be at least sixteen
                      (16) years of age but less than eighteen (18) years of age;


                      (2) may exert undue influence on the child because of the
                      person’s current or previous professional relationship with
                      the child; and


                      (3) uses or exerts the person’s professional relationship to
                      engage in sexual intercourse, other sexual conduct . . . or
                      any fondling or touching with the child with the intent to
                      arouse or satisfy the sexual desires of the child or the
                      person;




      Court of Appeals of Indiana | Memorandum Decision 32A01-1606-CR-1527| January 10, 2017   Page 5 of 10
               commits child seduction.[2]


      On appeal, Brown argues the evidence is insufficient to establish he had (1) a

      professional relationship with M.H. and R.C., and (2) knowledge of their age.

      We address each argument in turn.


                                   A. Professional Relationship
[9]   A person has a professional relationship with a child if


               (1) the person:


                        (A) has a license issued by the state or a political
                        subdivision on the basis of the person’s training and
                        experience that authorizes the person to carry out a
                        particular occupation; or


                        (B) is employed in a position in which counseling,
                        supervising, instructing, or recruiting children forms a
                        significant part of the employment; and


               (2) the person has a relationship with a child that is based on the
               person’s employment or licensed status as described in subdivision
               (1).




      2
        The crime is a Level 6 felony if the person engaged in fondling or touching with intent to arouse or satisfy
      the sexual desires of either the person or the child. The crime is elevated to a Level 5 felony if the person
      engaged in sexual intercourse or other sexual conduct with the child as defined in Indiana Code section 35-
      31.5-2-221.5. Brown does not challenge his convictions on this basis.

      Court of Appeals of Indiana | Memorandum Decision 32A01-1606-CR-1527| January 10, 2017              Page 6 of 10
       Ind. Code § 35-42-4-7(i) (emphasis added). Brown contends the State failed to

       establish he had a professional relationship with the victims, arguing his

       relationships with M.H. and R.C. were not based on his employment at the

       school.3 Specifically, Brown maintains there is not a significant causal nexus

       between his employment as a part-time director of the band and his

       relationships with two members of the Choir. In support of his claim, Brown

       points to evidence that M.H. and R.C. were members only of the Choir, he was

       not a director of the Choir, he did not supervise or instruct members of the

       Choir, he did not have authority over members of the Choir, and he had no

       ability to either reward or punish members of the Choir. The State cites to

       evidence that Brown was employed as a director of the band, Brown met the

       victims at the school while performing his directorial duties, and the first sexual

       encounters with both victims occurred at the school and argues this evidence is

       sufficient to establish Brown’s relationships with the victims were based on his

       employment. We agree with the State.


[10]   The State presented evidence Brown was employed as a part-time director of

       the school’s band. As a result of his employment, Brown was asked to

       participate as the director of the Show Band and Brown often interacted and

       established friendly relationships with members of the Choir. Brown

       capitalized on his relationships with M.H. and R.C. and used social media



       3
        Brown concedes the State presented sufficient evidence to establish he was employed in a position in which
       counseling, supervising, instruction, or recruiting children formed a significant part of his employment. See
       Appellant’s Brief at 12.

       Court of Appeals of Indiana | Memorandum Decision 32A01-1606-CR-1527| January 10, 2017           Page 7 of 10
       applications to communicate with them outside of school. Both M.H. and R.C.

       had their first inappropriate encounters with Brown while at school.

       Specifically, M.H.’s first sexual encounter occurred in the band’s storage room

       while students were auditioning for the Choir. In sum, four of the six instances

       of inappropriate sexual contact between Brown and the victims occurred on

       school property. The evidence firmly establishes Brown’s relationships with

       M.H. and R.C. were based on his employment. We conclude the State

       presented sufficient evidence to establish Brown had a professional relationship

       with M.H. and R.C.


                                   B. Knowledge Requirement
[11]   As noted above, the State was required to prove Brown knew M.H. and R.C.

       were at least sixteen years of age but less than eighteen years of age. Ind. Code

       § 35-42-4-7(n)(1). “A person engages in conduct ‘knowingly’ if, when he

       engages in the conduct, he is aware of a high probability that he is doing so.”

       Ind. Code § 35-41-2-2(b). A trier of fact may infer the requisite intent for a

       crime exists based solely on circumstantial evidence. See Stokes v. State, 922

       N.E.2d 758, 764 (Ind. Ct. App. 2010) (“Knowledge and intent are both mental

       states and, absent an admission by the defendant, the trier of fact must resort to

       the reasonable inferences from both the direct and circumstantial evidence to

       determine whether the defendant has the requisite knowledge or intent to

       commit the offense in question.”), trans. denied.


[12]   At the outset, we note Brown did not testify at trial and there is no direct

       evidence indicating Brown knew M.H. and R.C. were under the age of
       Court of Appeals of Indiana | Memorandum Decision 32A01-1606-CR-1527| January 10, 2017   Page 8 of 10
       eighteen. However, the evidence and reasonable inferences arising therefrom

       indicates Brown has worked off-and-on with students participating in band for

       several years at “many other schools,” tr. at 79, and common sense dictates the

       vast majority of high school students are under the age of eighteen, see Staton v.

       State, 853 N.E.2d 470, 475-76 (Ind. 2006) (noting a trier of fact can, and is

       expected to, apply common sense in weighing evidence). After meeting M.H.

       and R.C. at school, Brown continued to communicate with each outside of

       school. M.H. testified she and Brown expressed their love for one another.

       R.C. testified Brown explained his intent to divorce his wife, and marry and

       have children with her. R.C. also considered Brown her boyfriend. It is clear

       Brown had close relationships with each student and a reasonable trier of fact

       could infer Brown had knowledge of their ages.


[13]   Given Brown’s experience directing high school students and Brown’s close

       and lengthy relationships with the victims, coupled with the common sense

       notion the majority of high school students are under the age of eighteen, a

       reasonable trier of fact could conclude Brown was aware of the high probability

       that M.H. and R.C. were under the age of eighteen. We conclude the State

       presented sufficient evidence to establish Brown knew M.H. and R.C. were

       under the age of eighteen.



                                               Conclusion
[14]   The State presented sufficient evidence to support Brown’s convictions for child

       seduction. Accordingly, we affirm.

       Court of Appeals of Indiana | Memorandum Decision 32A01-1606-CR-1527| January 10, 2017   Page 9 of 10
[15]   Affirmed.


       Kirsch, J., and Barnes, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 32A01-1606-CR-1527| January 10, 2017   Page 10 of 10